Title: To James Madison from John Graham, 14 August 1811
From: Graham, John
To: Madison, James


Dear Sir
Dept of State 14th Augt 1811
The Letter which you did me the Honor to write to me on the 10th Inst. I received yesterday, together with those which it covered. I have now the pleasure to return Mr. Adams’s (Letter) de cyphered: with the other I can as yet do nothing. I will make an effort before the departure of your next Mail to find out generally its objects; but I am by no means confident that I shall be able to do even this, for my knowledge of the Language in which it is written is very imperfect and of course not such as is best calculated to encounter such a production.
We have had a great deal of Rain here since your departure, more particularly within the last 8 or 10 days. It is apprehended that we shall, in consequence, have a sickly Season. Fortunately the weather has c⟨l⟩ear⟨ed⟩ away cool and windy, and as yet the City is I beleive very healthy. With Sentiments of the Most Respectful Attachment I have the Honor to be, Sir Your Mo Obt Sert
John Graham
